2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 84, 85, 88, 91-94, and 97-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,117,947.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘947 patent claims tumor-targeting virus-like particles comprising about 50 to about 500 near infrared phthalocyanine dye molecules conjugated to papilloma virus capsid proteins, such as non-human papilloma virus capsid proteins, wherein the near infrared phthalocyanine dye molecules become toxic or produce a toxic molecule upon light activation.  Inventors exemplify IRDye®700DX, i.e. IR700, as a photosensitizing dye which can be used in fluorescence imaging.  See page 17, 
4.	Claims 85-87 and 94-96 are rejected are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,117,947 in view of Coursaget et al (U.S. Patent Application Publication 2012/0171290).  The ‘947 patent claims tumor-targeting virus-like particles comprising papilloma virus capsid proteins, such as non-human papilloma virus capsid proteins, but does not claim a non-human papilloma virus capsid protein which is an L1 capsid protein.  Coursaget et al teach HPV-based particles which can be used to deliver therapeutic agents and imaging agents to tumors in a subject.  The proteins present in the HPV-based particles can be L1 proteins modified to have altered or reduced immunogenicity, to the extent that the HPV-based nanoparticles are not recognized by serotype-specific antibodies.  The proteins comprising the HPV-based nanoparticles can also be, e.g., non-human papilloma virus capsid proteins.  See, e.g., paragraphs [0009]-[0014], [0021], [0022], .
5.	Claims 1, 84-92, and 94-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,984.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘984 patent claims a method of producing tumor-targeting bioconjugates comprising about 50 to about 1000 near infrared phthalocyanine dye molecules conjugated to papilloma virus capsid proteins, such as bovine papilloma virus L1 capsid proteins, wherein the near infrared phthalocyanine dye molecules become toxic or produce a toxic molecule upon light activation.  Inventors exemplify IRDye®700DX, i.e. IR700, as a photosensitizing dye which can be used in fluorescence imaging.  See page 17, lines 16-18, of the instant specification.  Accordingly, the near infrared phthalocyanine dye recited in the claims of the ‘984 patent, and especially the IR700 dye molecules recited in claim 14 of the ‘984 patent, meet the instant claim requirement for a photosensitive molecule comprising an imaging agent.  The instant claims do not exclude from their scope the possibility that the imaging agents and the photosensitizers are the same.  The method of producing recited in the claims of the ‘984 patent anticipates claims drawn to the product made by the method.  With respect to instant claims 87 and 90, while the ‘984 patent does not claim producing tumor-targeting bioconjugates in which the papilloma virus capsid proteins consist of bovine L1 capsid proteins, it would have been obvious to one of ordinary skill in the art to form the tumor-targeting bioconjugates recited in the claims of the ‘984 patent using papilloma virus capsid proteins which consist of bovine L1 capsid proteins, because the ‘984 patent does not require in its claims that multiple sources of capsid proteins be used, and because it would have been obvious to one of ordinary skill in the art to use only the recited components in the claims of the ‘984 patent and to omit any other unrecited components so as to maximize product uniformity and predictability.  With respect to instant claims 91, 92, and 94-100, it would have been obvious to one of ordinary skill in the art to administer the tumor-targeting bioconjugates produced in the claimed method of the ‘984 patent to a subject having a tumor, because it is prima facie obvious to use a product consistent with its claimed intended use.  It would further have been obvious to one of ordinary skill in the art to administer the tumor-targeting bioconjugates recited in the claims of the ‘984 patent by injection, because injection is a common and predictable method for in vivo administration of anti-cancer and imaging agents.
6.	Instant claims 1 and 84-102 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 61/879,627 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.  Accordingly, the World Patent Application 2013/119877 and U.S. Patent Application Publication 2013/0116408 are excepted under 35 U.S.C. 102(b)(1) from being prior art against these claims.
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1, 88, 91, 93, 97, 98, and 100 are rejected under 35 U.S.C. 103 as being obvious over Roberts et al (U.S. Patent Application Publication 2010/0135902).  Roberts et al teach conjugating fluorescent labels to tumor-targeting virus-like particles.  Roberts et al define virus-like particles as comprising viral capsid proteins but not including a viral genome.  The capsid proteins can be, e.g., papillomavirus L1 capsid protein alone or in combination with L2 capsid protein.  The fluorescent labels taught by Roberts et al correspond to the photosensitive molecules recited in the instant claims.  Roberts et al disclose numerous species of fluorescent labels, e.g., 7-Amino-actinomycin D, Acridine orange, Acridine yellow, Alexa Fluor dyes (Molecular Probes), Auramine-rhodamine stain, Benzanthrone, 9,10-Bis(phenylethynyl)anthracene, 5,12-Bis(phenylethynyl)naphthacene, Calcein, Carboxyfluorescein, 1-Chloro-9,10-bis(phenylethynyl)anthracene, 2-Chloro-9,10-bis(phenylethynyl)anthracene, Coumarin, DAPI, Dark quencher, Dioc6, DyLight Fluor dyes (Thermo Fisher Scientific), Fluorescein, Fura-2, Fura-2-acetoxymethyl ester, Green fluorescent protein and derivatives, Indian yellow, Luciferin, Perylene, Phycobilin, Phycoerythrin, Phycoerythrobilin, Propidium iodide, Pyranine, Rhodamine, RiboGreen, Rubrene, SYBR Green, Stilbene, Sulforhodamine 101, TSQ, Texas Red, Umbelliferone, or Yellow fluorescent protein, which are identical to the fluorescent dyes disclosed by Inventors.  The fluorescent labels can be bonded to the virus-like particle by, e.g., an amide bond.  Cancers and tumors to be monitored include bladder carcinoma.  The tumor-targeting virus-like particles are administered by injection.  See, e.g., paragraphs [0006], [0007], [0011], [0013], [0050], [0055], [0059], [0061], [0066], [0068], [0069], [0075]-[0078], and [0117].  Roberts et al teach conjugating fluorescent labels to virus-like particles, but do not teach how many fluorescent labels are conjugated to each virus-like particle.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal ratios of fluorescent labels to virus-like particles in the conjugates of Roberts et al, because reactant ratio and active agent:carrier ratio are art-recognized result-effective variables which are routinely determined and optimized in the chemical and in the conjugate arts.
9.	Claims 85-87 and 94-96 are rejected under 35 U.S.C. 103 as being obvious over Roberts et al (U.S. Patent Application Publication 2010/0135902) as applied against claims 1, 88, 91, 93, 97, 98, and 100 above, and further in view of Coursaget et al (U.S. Patent Application Publication 2012/0171290).  Roberts et al teach virus-like particles derived from papilloma viruses (see, e.g., paragraphs [0055], and [0057] and claims 1 and 13), and teach using their virus-like particles to monitor bladder cancer (see, e.g., paragraphs [0011], [0050], [0066], [0077], and [0078]), but do not teach a virus-like particle derived from a non-human papilloma virus.  Coursaget et al teach HPV-based particles which can be used to deliver therapeutic agents, including anti-cancer agents, to treat cancers including bladder cancer.  The HPV-based particles can also be used to deliver imaging agents to a subject.  The proteins forming the HPV-based particles can be L1 proteins modified to have altered or reduced immunogenicity, to the extent that the HPV-based nanoparticles are not recognized by serotype-specific antibodies.  The proteins comprising the HPV-based nanoparticles can also be, e.g., non-human papilloma virus capsid proteins.  See, e.g., paragraphs [0009]-[0014], [0021], [0022], [0027], [0064], and [0160], and page 5, column 2, first full paragraph.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute one of the HPV-based particles taught by Coursaget et al, e.g., one based upon the L1 proteins modified to have altered or reduced immunogenicity, or one based upon non-human papilloma virus capsid proteins, for the virus-like particles taught by Roberts et al, because both particles are used as carriers to deliver the same types of active agents to the same types of cells, and because the substitution of one functionally equivalent carrier for another is routine and predictable in the conjugate arts.
10.	Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.
	The obviousness rejections based upon Roberts et al (U.S. Patent Application Publication 2010/0135902) as the primary reference are maintained.  Applicant contends that there is an unexpected property, i.e. that it was surprising that conjugation of photosensitive molecules to viral-like nanoparticles does not interfere with tissue/tumor tropism.  Applicant cites to pages 2 and 12 of the specification as support for this contention.  However, these sections of the specification are conclusory.  No evidence is provided of what exactly are the expectations in the art.  Further, these sections of the specification do not appear to take into account the teachings of Roberts et al, i.e. that detectable labels can be chemically coupled to tumor-targeting virus-like particles.  The examiner agrees that Roberts et al do not teach conjugating 50 to 1000 photosensitive molecules to the surface of tumor-targeting VLPs.  However, Roberts et al do not set any limits on the number of photosensitive molecules which can be conjugated to the VLPs, and it is routine in the art to determine and optimize component ratios in the conjugation arts.  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the former is deemed to preponderate.
11.	Claims 101 and 102 are allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 17, 2021